Citation Nr: 1609283	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1980.  He testified before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is of record.  

In January 2011, the Board reopened the issue of service connection for an acquired psychiatric disorder, and remanded for additional development.  As the record reflects multiple psychiatric diagnoses, the issue on appeal has been characterized as noted above, to include entitlement to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As a final procedural matter, the file includes the Veteran's last name spelled ending in "O" as well as ending in "A."  As part of the record, he submitted cards from the Social Security Administration for himself and his family showing that his last name ends in "A."  Therefore, his last name is correct as spelled on the Title Page.


FINDING OF FACT

The current diagnosis of PTSD results from a verified in-service stressor.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD.  He contends that he witnessed the shooting of another soldier by a fellow Marine.  Thus, he asserts, service connection for a psychiatric disorder is warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Because the Veteran has reported an alleged stressor unrelated to combat, verification of the stressor is required.  See 38 C.F.R. § 3.304(f).  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

After a review of all evidence, the Board finds that the Veteran's account of witnessing the death of another soldier is sufficiently verified by the evidence of record.  Specifically, a 1978 unit chronology report received from the applicable service department confirms that in April 1978, a Marine from the Veteran's unit was fatally wounded in a "non-battle" incident.  The Court has held that every detail of a veteran's involvement in a stressor event need not be corroborated.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board finds that the evidence received is sufficient to verify the claimed stressor.  

Next, both private and VA psychiatric examination reports confirm a current diagnosis of PTSD based on this event.  On VA examination in February 2011, a VA clinical psychologist confirmed a diagnosis of PTSD for the Veteran based on witnessing the death of a fellow soldier.  This diagnosis was also confirmed by a June 2015 private psychiatric evaluation.  

Thus, because the in-service stressor has been verified and PTSD has been diagnosed based on this stressor, the criteria for service connection for PTSD have been met and the appeal is granted.

Finally, given the favorable decision by the Board (grant of service connection for PTSD), there is no further action needed with respect to the duty to notify or duty to assist.  


ORDER

Service connection for PTSD is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


